COX, Judge
(concurring):
I agree with the majority opinion that Captain Turner’s statement raises the “mistake of fact” defense and that the military judge erred in not giving the instruction. I write only to set forth our scope of review of such an error. “[I]t is appropriate to test omission of a specific instruction ... for harmlessness.” United States v. Mance, 26 M.J. 244, 256 (C.M.A.1988). The majority opinion seems to recognize this principle of law when it states that “the removal of this issue from their consideration ... prejudicially deprived appellant of the core of his defense.” 27 M.J. 217, at 221 (12). See generally Rose v. Clark, 478 U.S. 570, 106 S.Ct. 3101, 92 L.Ed.2d 460 (1986).
Rose v. Clark, supra, stands for the following proposition:
Where a reviewing court can find that the record developed at trial establishes guilt beyond a reasonable doubt, the interest in fairness has been satisfied and the judgment should be affirmed. As we have repeatedly stated, “the Constitution *222entitles a criminal defendant to a fair trial, not a perfect one.”
Id. at 579, 106 S.Ct. at 3107.
Congress likewise intended for this Court to apply a similar standard to the review of courts-martial. Thus, Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a), provides that “[a] finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.”
The majority opinion finds that appellant was prejudiced by being deprived of the “core of his defense.” Given the facts of this case, especially considering the rank, position, education, and training of appellant, it is difficult for me to believe that he could entertain any belief that he could lawfully receive these two engines from a subordinate junior enlisted soldier. Nevertheless, my view is pure speculation, and because I am satisfied that he was entitled to present this defense through argument and appropriate instructions, I agree that he is entitled to a rehearing as to the larceny specifications. Accordingly, I concur.